Fearer, J. On January 29, 1958, a complaint was filed on behalf of Irene Schwartz for certain personal injuries sustained by her on February 1, 1956 on the court house steps, St. Clair County, Belleville, Illinois. It alleges that on said date claimant was, subpoenaed. to testify in a case being heard in St, Glair County, and, when leaving the court house, she slipped and fell on the steps. In the complaint, it is alleged that the State of Illinois and the County of St. Clair negligently and carelessly maintained the steps of the court house,, and permitted the same to become smooth, slippery and dangerous; and, more particularly, negligently and carelessly attempted to remove snow, which had accumulated upon the steps of said court house, and did so in such a careless and negligent manner that a thin layer of ice was permitted to remain upon the steps. This made them extremely slippery and hazardous, which condition was not visible upon reasonable examination. A motion was filed by respondent to dismiss said complaint for the reason that it was substantially insufficient in law to state a cause of action against respondent, and, further, that respondent had no legal duty to maintain the county court house of St. Clair County. Respondent filed suggestions in support of its motion to dismiss, and claimant also filed suggestions in opposition to the motion to dismiss. This matter comes on before the Court on the complaint and motion to dismiss, together with the suggestions filed by claimant and respondent in support of their respective positions. t As pointed out in a number of decisions by this '<3ourt, the State of Illinois is not liable for the acts of officers, agents or servants of political divisions or municipal corporations. (Davern vs. State, 21 C.C.R. 236; B. and F. Hi-Line Construction Corp. vs. State, 21 C.C.R. 189.) Inasmuch as respondent is not liable for the alleged negligent acts of the agents, servants and the employees of the County of St. Clair, it is the opinion of this Court that the complaint should be dismissed. The motion of respondent to dismiss is, therefore, allowed, and the claim accordingly dismissed.